DETAILED ACTION
Claim(s) 1-12 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over CORNET (US PATENT NO. 7,599,315) in view of YOOK (US 20040047298 A1)

In regards to claim 1, CORNET (US PATENT NO. 7,599,315)
 	a relay device for use in a communication system configured as a ring network of relay devices, the relay device (CORNET [Fig. 1 – 2, Fig. 6 – 8] illustrate relay device(s), stations A1 – A6 configured as a ring network of relay devices.) comprising: 
 	a storage unit for storing connection information indicating (i) identification information of other relay device connected to a subject relay device in the ring network and (ii) a connection order of the other relay device as viewed from the relay device ([CORNET, Fig. 3] illustrates a where each station includes a storage unit, memory, and ports TxI, TxO, RxI, RxO. [CORNET, Col. 4, Line(s) 14 - 51] describes where the storage unit stores information indicating identification of other relay devices connected to a subject relay device in the ring network, such as a MAC address  and a switch identification table, topology database: wherein the subject switch (i.e. one of the stations) is associated with a subject switch ID, unique address/MAC address,  “…each station has a unique address (that will be called MAC address)…memory for storing a topology database…The method uses messages sent between stations, the messages containing a topology database. The topology database contains a list of addresses separated by a link state information…The topology database will be sent with the stations ordered in the inner ring direction…” ):
; and further comprising as functional units for generating the connection information, 
a generating frame transmitter configured to transmit a generating frame including the identification information of the subject relay device from at least one of two ring ports used for the ring network among a plurality of ports (P1 to P4) provided in the subject relay device (CORNET [Col. 7 Line(s) 36 – Col. 8, Line 67] further teaches as functional units for generating the connection information, a generating frame transmitter configured to transmit a generating frame, DISC_MSG,  including the identification information of the subject relay device,  address of the station x, Ax, from at least one of the two ring ports used for the ring network among a plurality of ports, TxO, TxI, RxO, RxI  provided in the subject relay device, ); 
 	a transfer processing unit, when receiving the generating frame from the other relay device by any of the ring ports, configured to transmit the received generating frame from a different one of the ring ports by which the generating frame was received, after writing the identification information of the subject relay device in an empty area of an identification information storage area of the received generating frame (CORNET [Col. 7 Line(s) 36 – Col. 8, Line 67] further teaches a transfer processing unit, when receiving the generating frame, DISC_MSG, which includes address of station A5, from the other relay device, station A5, by any of the ring ports, Rx0,  configured to transmit the received generating frame from a different one of the ring ports, TxI and TxO  by which the generating frame was received, after writing the identification information of the subject relay device, address of A1, in an empty area of an identification information storage area of the received generating frame, DISC_MSG); 
 	a generating unit, when receiving the generating frame from the subject relay device by any of the ring ports, configured to (a) generate the connection information based on (i) the identification information of the other relay device embedded in the identification information storage area of the received generating frame and (ii) an arrangement sequence of the written identification information and (b) store the generated connection information in the storage unit (CORNET [Col. 7 Line(s) 36 – Col. 8, Line 67]  discloses a generating unit, when receiving the generating frame having the subject relay device as a sender of the ring ports, DISC_MSG from Rx1 w/ ?A3_A4=A5=A1-A2? and DISC_MSG w/ ?A5_A1=A2=A3-A4? from Rx0, configured to generate connection information based on the identification information of the other relay device written in the identification information storage area of the received generating frame and an arrangement sequence of the written identification information and store the generated connection information in the storage unit, “…At this point, A1 has the full view of the ring, its database contains A3=A4=A5=A1=A2=A3, and so do all the other stations (because they all run the same method)…”  ); 
 	
 	The relay device of CORNET differs from claim 1, in that CORNET is silent on where the relay device further comprises a duplication determination unit configured to determine whether a relay device having the same identification information as the subject relay device exists in the communication system based on the received generating frame;  a duplication elimination unit, when determined by the duplication determination unit that there is a duplication of the identification information, configured to (a) generate new identification information of the subject relay device, and subsequently (b) transmit the generating frame including the new identification information from at least one of the ring ports, wherein the transfer processing unit, after the new identification information is generated by the duplication elimination unit, writes the new identification information in the identification information storage area of the received generating frame, in order to provide a benefit of prevent or resolve a duplicate address situation.
 	Despite these differences similar features have been seen in other prior art involving networking devices. YOOK (US 20040047298 A1) [Par. 117] and [Fig. 21] describe and illustrate a duplication determination unit configured to determine whether a relay device (i.e. slave device(s) illustrated in [Fig. 21]) having the same identification information as the subject relay device exists in the communication system based on a received frame, MSG_PING; a duplication elimination unit, when determined by the duplication determination unit that there is a duplication of the identification information, configured to (a) generate new identification information of the subject relay device ([Fig. 21] The slave devices that receive the MSG_PING generate new identifiers)  and subsequently (b) transmit the generating frame including the new identification information from at least one of the ring ports, wherein the transfer processing unit, after the new identification information is generated by the duplication elimination unit, writes the new identification information in the identification information storage area of a frame([Fig. 21] These new identifiers are included within response message(s) to the master device).
	Thus based upon the teachings of YOOK it would have been obvious to apply the teachings of YOOK to the relay device of CORNET in order to arrive at a duplication determination unit configured to determine whether a relay device having the same identification information as the subject relay device exists in the communication system based on the received generating frame;  a duplication elimination unit, when determined by the duplication determination unit that there is a duplication of the identification information, configured to (a) generate new identification information of the subject relay device, and subsequently (b) transmit the generating frame including the new identification information from at least one of the ring ports, wherein the transfer processing unit, after the new identification information is generated by the duplication elimination unit, writes the new identification information in the identification information storage area of the received generating frame, in order to provide a benefit of prevent or resolve a duplicate address situation.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over CORNET (US PATENT NO. 7,599,315) in view of OGASAHARA (US 20090268746 A1)

In regards to claim 5, CORNET (US PATENT NO. 7,599,315)
 	 A relay device for use in a communication system configured as a ring network of relay devices, the relay device comprising CORNET [Fig. 1 – 2, Fig. 6 – 8] illustrate relay device(s), stations A1 – A6 configured as a ring network of relay devices.: 
 	a storage unit for storing connection information indicating (i) identification information of other relay device connected to a subject relay device in a ring shape and (ii) a connection order of the other relay device as viewed from the relay device ([CORNET, Fig. 3] illustrates a where each station includes a storage unit, memory. [CORNET, Col. 4, Line(s) 14 - 51] describes where the storage unit stores information indicating identification of other relay devices connected to a subject relay device in the ring network, such as a MAC address  and a switch identification table, topology database: wherein the subject switch (i.e. one of the stations) is associated with a subject switch ID, unique address/MAC address,  “…each station has a unique address (that will be called MAC address)…memory for storing a topology database…The method uses messages sent between stations, the messages containing a topology database. The topology database contains a list of addresses separated by a link state information…The topology database will be sent with the stations ordered in the inner ring direction…” ); and 
 	further comprising as functional units for generating the connection information, 
a generating frame transmitter configured to transmit a generating frame including the identification information of the relay device from at least one of two ring ports used for the ring network among a plurality of ports provided in the subject relay device (CORNET [Col. 7 Line(s) 36 – Col. 8, Line 67] further teaches as functional units for generating the connection information, a generating frame transmitter configured to transmit a generating frame, DISC_MSG,  including the identification information of the relay device,  address of the station x, Ax, from at least one of the two ring ports used for the ring network among a plurality of ports provided in the subject relay device, ); 
a transfer processing unit, when receiving the generating frame from the other relay device by any of the ring ports, configured to transmit the received generating frame from a different one of the ring ports by which the generating frame was received, after writing the identification information of the subject relay device in an empty area of an identification information storage area of the received generating frame (CORNET [Col. 7 Line(s) 36 – Col. 8, Line 67] further teaches a transfer processing unit, when receiving the generating frame, DISC_MSG, which includes address of station A5, from the other relay device, station A5, by any of the ring ports, Rx0,  configured to transmit the received generating frame from a different one of the ring ports, TxI and TxO  by which the generating frame was received, after writing the identification information of the subject relay device, address of A1, in an empty area of an identification information storage area of the received generating frame, DISC_MSG); 
 	a generating unit, when receiving the generating frame having the subject relay device as a sender of the frame by any of the specific ports, configured to (a) generate the connection information based on (i) the identification information of the other relay device written in the identification information storage area of the received generating frame and (ii) an arrangement sequence of the written identification information and (b) store the generated connection information in the storage unit (CORNET [Col. 7 Line(s) 36 – Col. 8, Line 67]  discloses a generating unit, when receiving the generating frame having the subject relay device as a sender of the fame by any of the ports, DISC_MSG from Rx1 w/ ?A3_A4=A5=A1-A2? and DISC_MSG w/ ?A5_A1=A2=A3-A4? from Rx0, configured to generate connection information based on the identification information of the other relay device written in the identification information storage area of the received generating frame and an arrangement sequence of the written identification information and store the generated connection information in the storage unit, “…At this point, A1 has the full view of the ring, its database contains A3=A4=A5=A1=A2=A3, and so do all the other stations (because they all run the same method)…”  )
 	

 	CORNET differs from claim 5, in that CORNET is silent on wherein the relay device further comprises: a restart determination unit configured to determine whether the subject relay device has restarted from a reset;  a generation processing unit, when determined by the restart determination unit that the subject relay device is restarted, configured to (a) generate new identification information of the subject relay device, and subsequently (b) transmit the generating frame including the r new identification information from at least one of the specific ports, wherein the transfer processing unit, after the identification information is generated by the generation processing unit, embeds the new identification information in the identification information storage area of the received generating frame.
	Despite these differences similar features have been seen in other prior art networking devices. Ogasahara (US 20090268746 A1) [Fig. 12 – Fig. 13] teaches where a network device, RPR node, further comprises a restart determination unit configured to, based upon reception of a, special RPR frame for notification of deletion, determine whether a subject networking device has restarted from a reset, restart the MAC address determining process, and transmit the generating frame including the new identification information, transfer received special RPR frame containing the MAC address of RPR NODE 110, from at least one port, wherein a transfer processing unit after the identification information is generated by the generation processing unit, embeds the new identification information in the identification information storage area of the received generating frame.
	Thus based upon the teachings of Ogasahara it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify CORNET (US PATENT NO. 7,599,315) to arrive at wherein the relay device further comprises: a restart determination unit configured to determine whether the subject relay device has restarted from a reset;  a generation processing unit, when determined by the restart determination unit that the subject relay device is restarted, configured to (a) generate new identification information of the subject relay device, and subsequently (b) transmit the generating frame including the r new identification information from at least one of the specific ports, wherein the transfer processing unit, after the identification information is generated by the generation processing unit, embeds the new identification information in the identification information storage area of the received generating frame, in order to provide a benefit of reset or restart feature for the relay device in a case the relay device experiences an error and/or failure.

Claim(s)  10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CORNET (US PATENT NO. 7,599,315) in view of WAKABAYASHI  (US 20150016473 A1).

In regards to claim 10, CORNET teaches 
 	a subject switch for use in a ring network including the subject switch and at least two other switches, the switch comprising (CORNET [Fig. 1 – 2, Fig. 6 – 8] illustrate switches, stations A1 – A6 configured for use in a ring network, including a subject switch (i.e. one of stations A1 – A6) and two other switches (i.e. another one of stations A1 – A6) the switch comprising):
 	 a communication controller (CORNET [Fig. 3] illustrates further details of each of the stations, which include a communication controller, controller. CORNET [Col. 4, Line(s) 14-24] further describe the communication controller, “…There are a controller and a memory, the controller for controlling a variety of operations of the interfaces and add/drop/transmit multiplexers…”  ); 
 	a first ring port ([CORNET, Fig. 3] illustrates four ring ports, interfaces, identified as RxI, RxO, TxI, and TxO. [CORNET, Col. 4, Line(s) 14-25] further describe the four ring ports,  “…each station has…two bidirectional interfaces to the rings: TxI, TxO, RxI, RxO, transmit (Tx) and receive (Rx) on the inner and outer ring respectively. It also has another bidirectional interface to add or remove traffic from the ring…”); 
 	a second ring port ([CORNET, Fig. 3] illustrates four ring ports, interfaces, identified as RxI, RxO, TxI, and TxO. CORNET [Col. 4, Line(s) 14 - 25] further describe the four ring ports,  “…each station has…two bidirectional interfaces to the rings: TxI, TxO, RxI, RxO, transmit (Tx) and receive (Rx) on the inner and outer ring respectively. It also has another bidirectional interface to add or remove traffic from the ring…”); and 
 	a memory including: a media access control (MAC) address table, and a switch identification (ID) table for storing at least a first connection order from one of the ring ports; wherein the subject switch is associated with a subject switch ID and is configured to ([CORNET, Fig. 3] illustrates a where each station includes a memory. [CORNET, Col. 4, Line(s) 14 - 51] describes where the memory includes a MAC address table and a switch identification table for storing at least a first connection from one of the ring ports: wherein the subject switch (i.e. one of the stations) is associated with a subject switch ID, unique address/MAC address,  “…each station has a unique address (that will be called MAC address)…memory for storing a topology database…The method uses messages sent between stations, the messages containing a topology database. The topology database contains a list of addresses separated by a link state information…The topology database will be sent with the stations ordered in the inner ring direction…” ):
 	 generate a table generating frame including at least: 
transmit the table generating frame (CORNET [Col. 7 Line(s) 36 – Col. 8, Line 67] further teaches where the subject switch is configured to generate a table generating frame, DSC_MSG, including a sender MAC address in a third zone, address of the station x, Ax, and to transmit the generating frame, DISC_MSG.); 
	wherein the switch is further configured to:
 receive the table generating frame; 
determine whether the sender MAC address in third zone identifies the subject switch; 
upon a determination that the sender MAC address in third zone identifies the subject switch, generate new switch identification table (CORNET [Col. 7 Line(s) 36 – Col. 8, Line 67]  discloses receiving a table generating frame, DISC_MSG from Rx1 w/ ?A3_A4=A5=A1-A2? and DISC_MSG w/ ?A5_A1=A2=A3-A4? from Rx0,, and determining whether the sender MAC address, address of A1, in a third zone identifies the subject switch, A1, and upon determination that the sender MAC address identifies the subject switch, generating a new switch identification table, “…At this point, A1 has the full view of the ring, its database contains A3=A4=A5=A1=A2=A3, and so do all the other stations (because they all run the same method)…” ); and 
upon a determination that the sender MAC address in the third zone does not identify the subject switch, (i) write the subject switch ID in an empty area of an ID area in the fifth zone to modify the table generation frame, then (ii) transfer the modified table generation frame to a next switch of the other switches (CORNET [Col. 7, Line 58 – Col. 8, Line 67] teaches upon determination that the sender MAC address in the third zone does not identify the subject switch, A1, such as when station A1 receives from station(s) A5 and A1, a discovery messages (DISC_MSG) which only contain the respective stations’ addresses, writing the subject switch ID in an empty area of an ID area in the fifth zone to modify the table generation frame, the DISC_MSG that includes only the addresses of stations A1, A2, and A5 and then transfer the modified table generation frame to a next switch of the other switches.  ).
CORNET differs from claim 10, with respect to the feature for generating the table generating frame. Specifically, CORNET is silent on the table generating frame in addition to the sender MAC address in the third zone also including at least: a preamble in a first zone, a destination MAC address in a second zone, a type in a fourth zone, data in a fifth zone, and a frame check sequence (FCS) in a sixth zone.
Despite these differences similar features have been seen in other prior art network messaging formats. WAKABAYASHI  (US 20150016473 A1)[Par. 116 – Par. 119] teaches a table generating frame (a frame for constructing a network topology), Configuration BPDU. The Configuration BPDU includes the following fields/zones:  a preamble, source address, address, destination address, type, data and a frame check sequence (FCS). 
Thus in light of WAKABAYASHI it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the table generating feature of CORNET to arrive at the table generating frame including at least: a preamble in a first zone, a destination MAC address in a second zone, a sender MAC address in a third zone, a type in a fourth zone, data in a fifth zone, and a frame check sequence (FCS) in a sixth zone, in order to provide a reliable and well known structure for the table generating frame.


Allowable Subject Matter
Claim(s) 2-4, 6-9 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/               Examiner, Art Unit 2476                                                                                                                                                                                         

/PHIRIN SAM/               Primary Examiner, Art Unit 2476